DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 1/27/2022.
Claims 1 and 10-11 were therein amended.  Claims 13-16 were canceled.  New claims 21-24 were added.  Claims 1-12 and 17-24 are presented for examination.
Response to Arguments
The objection to claim 11 and 112 rejection of claims 10-16 are withdrawn.
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant has argued that Sippel fails to teach “a first projection… being inserted into a first opening of at least one opening of the at least one stator vane component so as to create an interlocking fit between the first projection and the first opening in both the circumferential and the axial direction”.	The examiner respectfully disagrees. Sippel discloses a first projection 370 being inserted into a first opening of at least one opening of the at least one stator vane component (part of the projection 370 extends into the bottom of the vane 36 seen in Fig. 6) so as to create an interlocking fit between the first projection and the first opening in both the circumferential and the axial direction (simply - projection 370 secures the vane in place and is thus considered to anticipate “an interlocking fit”.	Considering the spirt of the arguments and instant disclosure, Applicant might consider language that describes the shapes or surface engagement of the instant invention instead of the broad recitation of “an interlocking fit”.  If a brief interview would help expedite prosecution, the practitioner is warmly invited to telephone the undersigned.
Claim Objections
Claim 19 is objected to because of the following informalities. Appropriate correction is required.
Claim 19 recites dependence on claim 13, which has been canceled.  For sake of examination, claim 19 was assumed to depend off claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For sake of examination, this limitation was assumed to be a recitation of “the first projection”.  Claims 22-24 depend on claim 21.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sippel et al. in US Patent Application 2019/0390558 (“Sippel”).
Regarding claim 1, Sippel discloses a sealing apparatus for a turbomachine, the sealing apparatus comprising: 	at least one stator vane component 322 including at least one inner shroud element 332 (see Fig. 6) and at least one flow-directing element 36 (an airfoil) connected to the at least one inner shroud element 332; and 	at least one seal component 60 having at least one seal-carrier ring element 330 coupled to the at least one stator vane component 322; 	the at least one seal-carrier ring element including at least one ring body element 370 and at least one projection 376 connected in one piece to the at least one ring body element, the at least one projection including a first projection 370 protruding from the at least one ring body element in a radial direction of the sealing apparatus (see Fig. 6 showing it extending radially outward), and being inserted into a first opening of at least one opening of the at least one stator vane component (see projection 376 mounted on the inner surface 38 of the stator vane in Fig. 6; note also projections 372 and 374) so as to create an interlocking fit between the first projection and the first opening in both the circumferential and axial direction (see Fig. 6; projection 370, particularly part 376 extends into an opening and the airfoil 36 is axially and circumferentially retained).	Considering the spirit of the disclosure and response to the non-final rejection, Applicant might consider developing language related to the engagement structure of the seal-carrier ring projection to the stator vane.
Regarding claim 2, Sippel discloses the sealing apparatus as recited in claim 1 wherein at least the sealing component is formed without slide blocks (Sippel makes no disclosure whatsoever of slide blocks).
Regarding claim 3, Sippel discloses the sealing apparatus as recited in claim 2 wherein the at least one opening leads into at least one cavity of the at least one flow-directing element (see the space within inner surface 38 in Fig. 6).
Regarding claim 4, Sippel discloses the sealing apparatus as recited in claim 3 wherein the at least one projection is spaced apart in the radial direction of the sealing apparatus by at least a cavity bottom of the at least one cavity (see Fig. 6; projection 376 is radially spaced from 66 past the radially inner extent of vane inner surface 38).
Regarding claim 5, Sippel discloses the sealing apparatus as recited in claim 1 wherein the at least one projection includes at least three projections (the three projections including 372, 374, and 376).
Regarding claim 6, Sippel discloses the sealing apparatus as recited in claim 1 wherein the at least one projection 376 includes at least as many projections as a number of the at least one stator vane component (each vane in the assembly mates to a projection), the at least one stator vane component being designed as integrally formed stator vane cluster segments (see paragraph [0034] disclosing such), and the seal-carrier ring element is spoke-centered by the projections radially within the at least one stator vane component (this limitation is considered met simply by the fact that the seal-carrier ring element is centered within the annular array of vanes).
Regarding claim 7, Sippel discloses the sealing apparatus as recited in claim 1 wherein wall regions of the sealing apparatus bounding the at least one opening and the at least one projection form at least one interlocking fit preventing a relative movement between the at least one stator vane component and the at least one sealing component in a circumferential direction or in a axial direction of the sealing apparatus (simply - the seating of the projection 376 within the vane circumferentially secures the seal panel 330 to the vanes).
Regarding claim 8, Sippel discloses the sealing apparatus as recited in claim 1 wherein the at least one seal-carrier ring element includes at least one sealing flange element connected to the at least one ring body element (see Fig. 2; the axial edges of the seal member 60 are equated to claimed sealing flange element) and, in an axial direction of the sealing apparatus, is spaced apart from the at least one projection (the edges are spaced from the radial projection), and/or the seal-carrier ring element is designed as an integral, full ring or includes such a ring (paragraph [0063] discloses an integral seal panel).
Regarding claim 9, Sippel discloses the sealing apparatus as recited in claim 1 wherein the seal-carrier ring element includes an integral, full ring (paragraph [0063] discloses an integral seal panel).
Regarding claim 10, Sippel discloses the sealing apparatus as recited in claim 8 wherein the at least one stator vane component includes a stator vane flange protruding from the at least one inner shroud element in the radial direction (see the flange in Fig. 6 that has cutout 337) and inserted into an intermediate space extending in an axial direction of the sealing apparatus between the at least one sealing flange element and the at least one projection (the vane platform flange that has cutout 337 is in an intermediate space between the vane the seal ring 60; Fig. 6).
Regarding claims 17-20, Sippel is directed to a gas turbine aircraft engine, which is also known as a turbomachine (Fig. 1; paragraph [0002]).
Regarding claim 21, Sippel discloses the sealing apparatus as recited in claim 1 wherein the at least one stator vane component has two axially spaced apart wall regions (simply - the leading and trailing edges of the vane) defining the first opening, the first [projection] 370 being located between the two axially spaced apart wall regions.
Regarding claim 22, Sippel discloses the sealing apparatus as recited in claim 21 wherein the first projection 370 contacts the wall regions to limit relative motion in the axial direction (see 370 in contact with the vane 36 in Fig. 6).
Regarding claim 23, Sippel discloses the sealing apparatus as recited in claim 21 wherein the at least one stator vane component has two circumferentially spaced apart wall regions further defining the first opening (the pressure and suction sides of the vane 36), the first projection 370 being located between (circumferentially) the two circumferentially spaced apart wall regions (in other words, projection 370 extends up into the vane 36; see Fig. 6).
Regarding claim 24, Sippel discloses the sealing apparatus as recited in claim 23 wherein the first projection contacts the two circumferentially spaced wall regions to limit relative motion in the circumferential direction (see Fig. 6; the vane shell 36 sits on the projection 370 such that the first projection 370 may be said to contact the pressure and suction side of the vane 36; as the vane and projection are attached to one another, the first projection limits circumferential movement of the vane).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Sippel, applied above and considered the closest art of record, is silent to the sealing apparatus as recited in claim 10 wherein the at least one stator vane component includes an additional stator flange protruding from the at least one inner shroud element in the radial direction and spaced apart from the stator vane flange in the axial direction forming at least one gap space.  None of the other art of record cure this deficiency.
Claim 12 depends on claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745